         Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 1 of 48


                                                                                      ,t:!,.-,.i-ii ,:-:,- ' tr
                                                                                        ii"{iii ,_,..,,,.
                                                                                                    r_.- .i-i:  I        ,




                              IN THE UNITED STATES DISTRICT COURT              f#fttr.4y,r
                                        OF NEW MEXICO                                                *,rt   &sl
                                                                                 .'      j'it
                                                                                 l.,rl-;ii; i:.
Sandau et al,                                                                                   i.       .,.,
                                                                                                     '- .-, ,,-;.   ,-



                Plaintiffs,

                   VS.                             Civil Case No. 1:21-CV-00426-JHR

old et al,

                Defendants.

                  MOTION FOR MORE TIME TO FILE AMENDED COMPLAINT

   COMES NOW Kyle Sandau, Mark Doty and Rebecca Kaiser humbly requesting that this

Court grant Plaintiffs an additional 27 days in order to file an amended Complaint due to the

sudden and unforeseen passing on May 7,202L of the father of Sandau and Kaiser, Mr. Neil A.

Heier, a kind, humble man, husband and father, and a veteran of the Vietnam War where he

had served his country honorably as a combat medic (EXHIBIT #1 - Notice of Death).

  Considering necessary travel, funeral services and attending to any and all other such

important and necessary matters related to the passing of the father of Sandau and Kaiser,

Plaintiffs request that this Court therefore extend the current due date for an amended

Complaint out to June 17, 2O2L, exactly 21 days beyond the current due date from the Order

of May 7,202L, the same day as Mr. Heier's passing, for Plaintiffs to then submit an amended,

and much more powerful and ovenruhelmingly convincing, Complaint.

   Plaintiffs also request at this time of the Forrest Fenn online Chase community, and whom

will most certainly be immediately downloading and posting to social media this motion, to

please respect the memory of Mr. Heier, and instead continue to direct any and all of their

ongoing and extremely misguided vitriol and hate at them and them alone, while also making
         Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 2 of 48




this Court aware of said individuals and what anyone looking for justice has to deal with here;

New Lawsuit - The Hint of Riches - Forrest Fe[n's TreasUf-e Hunt (EXHIBIT #2 - New Lawsuit),

Did Kyle Sandau admit to trespassing? - The Hint of Riches - Forrest Fenn's Treasure Hunt

(EXHIBIT #3 - Kyle Sandau Trespassing), and, yes, that's exactly what Sandau had done, twice,

along with Doty on the second occasion, with knowingly and wantonly trespassing, and there is

absolutely nothing that can be done about it either, legally and or otherwise, not by anyone.

   I declare under penalty of perjury under the laws of the State of New Mexico that the


foregoing is true and correct.

                                                          Respectfully submitted,

                                                           lsl Kyle   Sandau    May L2,2O2L

                                                           Kyle Sandau
                                                           3518 Fremont Ave N #537
                                                           Seattle, Washington 98103
                                                           (206) 200-220L
                                                           ky1e84486484@ gmail.com
                                                           Plaintiff, pro se

                                                           lsl Mark   Doty      May L2,2021

                                                           Mark Doty
                                                           1t04 E Cherry St#220
                                                           Vermillion, South Dakota 57069
                                                           (60s) 6se-3093
                                                           mark84486484@ gmail.com
                                                           Plaintiff, pro se

                                                           lsl Rebecca Kaiser May L2,202L

                                                           Rebecca Kaiser
                                                           3013 Broadway Ave Ste I #148
                                                           Yankton, South Dakota 57078
                                                           (605) 660-se34
                                                           rebecca84486484@ gmai l.com
                                                           Plaintiff, pro se
                                                                        Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 3 of 48
stL2t202L                                                                                                                                                                                                                                      Gallery




                                                                                                                                                                                              NOft h Cg n* ri,,,,,|1{ *,ta,ft
                                                                                                                                                                                                                                                                              t'(nt)
                                                                                                                                                                  4510Wstl ff)llr'ttrret                                             '   Sltrt,xlalls, \{.'5710H   '($5t9/t            ' fax 60519t?'\lt&


               ;..t.t*t\*Wit''riii.lii.ri..                                                                           i'


               .         .i*irdty,Il.,'r&st,$!li.t{&.l$i!,,                                                                 May 10,?421
               ''       :'***:t*|d  dhi;rtli $d\,,:l$l{' .. .'
                            t, $Ue$ b t&aii*t W W\ r*\\


                         ,w*tl:w.'vr*la1i}*;ll/-t:.1:tt&',.:.,:

                   :    \i11..1:*y*tw;               @.;,f$,*.:;.1             ::1;:   ; 1L'.,::,...


                         tl*1ti.dt*tt@r*W',,:'.','.
                             ,$$f   $l\l;,,     lW; W4                      "' t :t',
                                                                                              ;.'                           RIi: l{ailHpiar
                        LlltN   M',fu W).'.:..:..'                               ":...:......
                                                                                                ;..:..'                     tif}r&: *Ul1*t1*4&
                        tt    rt:tk?. q$;:.U&               ti
                                                                 t1il4,t,t&.1r"':.                      ..
                        t**Wrurrrd,ll{l,W:,                                            :,.'     :,,,''
               . tlxr,$tkewf1tt..                                               ...:....:.:          .:'
                        $t&qte*iitritii.tiv?l$A:.,...::.:,                                             "'
                        irlik&q.l&ntifilru{,illl,'..',',
                        frd$,tt.W,.lM '::.:                                         ,                                       I"o Whonr lt May Conoerur
                       t/*'bwip.r:ti*..t*:.:                                               ',   .         '


                   ''{1dri{edmr|,}r                                  l"." r'.'                                        l



                       &tlttvlQiirrrtlll*{l,.,r',r1...r.,r,'r                                                              Kyle $andau'a father, Neil Herer, passed away on May                                                                                         7   ,2021.
                                                                                                ri::l:r:
                       ,!*rif,l*{&&,i{10,,']].r,1'                                     r,r


                       .t   r*ti*Mwrrrwt{t ;.1,:. :,.:
                   ::futtittia,..xqxp6i;1,1:'
                                                                       1;t;:"'1;
                                                                                       :;
                                                                                            tt;'
                              . ....,,i.r . a..:..1.ii.r,,..                                    ..

                       tLLtlWtlt%:W!:..:,...:.;.:. ..... . .
                       ',*s*rii€ |*ttttt;&tW,rl.&.                                                            ;



                       ?*ri*.titlifl'il,h,: tlr.kffi{i.                    :'t:: :,,'.:, t":'        .:,:t,t,     :

                       Bdqytrya.&!ij.,il.ri:riritlr,rt,,rir,,r.i,                                             i'

                                               r,'   rr:rr':.ii    rirt,..,r,, i: . i                   :t,rf
                                                                                                                           #@ya*,,,r;11d1n"1r1.,..*n.1..t**.u...
                   .
                       {illl&i$*K.i        i




                       ,.!trl;ln&@tit.ri4rt6rrr,,r,,.rr,::,r                                                      .,
                                                                                                                           DD/OT: May 10 2021
               |       8{&          $&rt               W: ::::.):::::::,.:':):'::'.:),',,,,'"'t::'.'ll,:
                                                                                                                                                                                      '
               ,'l*l]llt4fi;W:r*k'"a',,,::t:,::,::l,L:,''::,,:l                                                                                                                       ::..:   .    1,::'.,.   :.'   :..:tt :.   :.



               '
                       4;@1@,!&.1t$|t':: ;:; L.;                                                  ; ;'::,
                                                                                                                           .nry,ta',',l.l.ll:,:l...,,"'..,,lllltl.,l...t:.':,iil.,.lil,l:.,llli.ll
                                               l:a.,   :.a::.,..t..:,.,..      ..      .   -- ..,.......


                   t1;rtn4q                                                it,i,:          ,tlriii,u,,                                                                            .       . ..    .......,.,:i..t,tt,.t:

               :       &ytrl€l&lllffi,,t.,r; .,',i,ii'r.                                                          I




                   't.W*reb .WW,W
                          ffi {ryr r
               .9i16;a1;11661        l:                                                     r:r..,li


                   trsi{try*.X&:rd,i.l                               t],,r:,,:,,                                      l

                                                  r,,
                                 [,;pS14 g$rP11.,
                                                                                                r.   r11':r
                   Torii@

               :&.*w l,'1ffi,9'$:':l:::                          :::::.1:::.   1;:     l' :""''


      ,,-,',,,,:.lffii,${lii*&$                               fW,, l
      ',,,,::,,';1                    :i                                        li,lt,,t,i;,rltl
                                               .tAt;3"
      .,:'tt:.;tlbi*Ayrq:*4|wW.:t:1t,,,,:..:,..;,.:.:

      ',;,,   ;;', {i@:,\li1:I,,''rrr,:rr
      I;:     r:,xrdi*rt1                                                      fi{Iliil:.irtii,il


      '   1..:.&!lWff.,lrlrr.'                                                 ..,-ri.,trlr,l,.:,,:1;




                                                                                                                                                                                                                                                                                                            ,rt::i


                                                                                                                                                                                                                                                                                                            Ll7
chrome://media-aPP
                                    Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 4 of 48
 5tL2t2021.                                                            New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt             rxr-itx'l-           #2
                                                                                                                                               l-r:gin or Sig:   )p r




       I ) Forum
        t-
                                    Forrest fenn's Hunt



        lf this is your first visit, be sure to check out the FAQ by clicking the Ilnk above. You may have to register before you can
        post: click the register link above to proceed. To start viewing messages, select the forum that you want to visit from the
        selection below.




      New Lawsuit
                    LArEsrACrvrTY                    PHoros
     ffi
                                                                                     Search                                   Page       1 of6 i';i        Filter




                   lit';t,,:,                             New Lawsuit
                    l.'
                   w
                           . -
                                                          05-09-2021,03:20   fM

                &&&                                       Case l:21-cv-00426-JHR     Document l Filed O5/A4/21 Page 1 of       107
               whoknows
              Junior Member

               ,8&tr&{r*&E


           Join Date: ],an2OZ:
                 Postsr 15




                                                              Tags: None




                                                          05-09-2021, 03:23 PM                                                                                   #2
                   l:".,        ,




                   w,                                     ?
                t--?*
https://w\ ff/.hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuit
                              Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 5 of 48
ilLA202t                                                                      New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                                                                                                                                                        #3




                                                                                                                                                                  '.,a,::, .
                                                                                                                                                                 :......:.....




    n

    ti
    i tiit.
    :!:
          jti
          ;la
          ,|:




                                                   All truth passes through three stages. First, it                  is ridiculed. Second,   it is violently opposed.
                                                   Third, it is accepted as being self-evident.
                                                   -   -   A   rth u r   S   c hopen ha   uer- -




 t$
 ,:|ii:.
      :;)   .

 iir:




! ii,



i:ir:ri:


I




https://wr
                ^/r/.hintofriches.conVforum/the-hint-of-riches/285071-new-lawsuit
                                  Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 6 of 48
  51Lzt2027                                                                        New Lawsuit - The Hint of Riches - Forrest Fenn,s Treasure Hunt


                                                             05-0r-2021,05:39 PM
                                                                                                                                                                #5

          ,,'"'ffiffi,..,,                                   Sandau.pdi


           ,.'. '60ldilscks             ,;
           :.   !,gdor Mgmbi?



           Join.:Dater           dct 2btg
                '       FoSts:   1284.. ':".''




                         ea
                    'rt .:]&'r.
                                                            05-09-2021,05:40 PM
                                                                                                                                                                #6
                    ri-Jo * \
                                                            Complaint              is 107 pages. Try            this link....
                    H6rt{.aW
                    &oldilocks         ,,'                  http:://ecf.nmd.u scourts.go v / dacl                         fi211117311&8
                Senior,Member
              .:    &831{it&EI&


           Ji:in Date: O(t 2o1B'
                    Posts:1284




                                                           05-09-2021.05:51 PM




                    /                                            ;-   Originally posted by Goldilocks@

         CurseWordsAndTreasun                                         Complaint is               707   pages. Try this link....

                        Member

                    itltltlttr
                                                                      h t tp   s   :,//e   c t.n m d. u s c o   u rts.g o v/d oc   lfi2l lt   7   73./1 4   g

                                             "tt   .1.,.

         -Jbin'D6te:'AYl20A                                Can   we borrow your password to get in?
                                                 .::
                    Posts: 63




                                                           05-09-2021. 05:57 PM

https Jiwww. hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuit
                                                                                                                                                                     3/6
                                           Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 7 of 48
   5l]-21202L                                                      New Lawsuit - The Hint of Riches - Forrest Fenn,s Treasure Hunt

                                                                                                                                                    tt8
                               @@
                           &':{* er.*                    |:     Originally posted by CurceWordsAndTreasureJD
                 , Y!?"',;tWi
                           Soldilocks                           Can we borrow your password to get in?
                 5.6nior Member

                .          *se*Eeitt&                 That wouldn't be ethical but I can tell you it's 107 pages of not a whole lot. l,m skimming
                                                      now. ljust walked in the door. Give me a minute. I think I can isolate the main part
                                                                                                                                             of
            .,oin Date;'Oct2018
                                                      complaint because a lot of it is articles from San Lazaro, FBI raid, other garbage...
                           Postsr.1284




                              *es@                    05-09-2071,06:01 PM
                                                                                                                                                #9
                       .       , &*,..
                      *'r{*           *t*    :..




                                                      Sanclau   conrplaint (draggecl).pdi
                      1t1,,_;r       .:,{iXl,
                                                      Sandau eonrplaint (dragged) 2.pdf
                       Go!dilccks                     SerCau eomplainl (dr;gged) 3.pdl
                Senior Member                         S;::dau ;onrpiaint {dr;ggrd) ;l.pdl

                        **8a&e3&i.6                   Srndau ccnplaint (clragged) l.pdi


           Join Date: Oct 2018
                       Posts: 1284




         a:

                                                     O5-A9-2O?1,06:06 PM
                                                                                                                                               #1A

                    $
                    !;;r'i'
                              ;6-a;
                                *'     :
                                       t*:           6.pdl
                    .q:.i'!..d' ';   ilY,,
                                                     7.pdt
                    €cldilocks                       8.pdf
                Sehioitvtember                       9"pdf

                    e*eesnIxx*                       10.pdl


          Join Date: Oct 2018
                    Posts:1284




                                                      Attached Files


https://www. hintofriches.com/forum/the-hint-of-riches/295071-new-lawsuit
                                                                                                                                                          4t6
                        Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 8 of 48
51121202L                                                New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                                     B a.pot (67.9 KB, 63 views)
                                                     E z.pot (67.s r(8, 5o views)
                                                     & e.put (67.5 KB, 49 views)


                                            Last edited by Goldilocks;05-09-2021, 06:72 PM.




                                            05-09-2021,06:13 PM


                                            11.pdf

                                            12.pdf
                                            13.pdf
                                            14.pdf
                                            15.pdf




                                            :ef ilf*=::X:in            r   rir;ffi                              ,:-1ffi                        :
                                            0s-09-2021,06f8    PM                                                                        #12


                                            16.pdf
                                            17.pdf
                                           18.pdf




                                           05-09-202'!,06:20   PM                                                                        ff3
t-'itl
,:.:lt
'iii{
                                           So sad for the family. However they are still holding the hole card...the correct solution.
                                           Frivolous lawsuits can get very expensive for frivilous claimants.




https://www.hintofriches.convforum/the-hint-of-riches/285071-new-lawsuit
                                  Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 9 of 48
 5t72t2021.                                                 New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunl

                 Posts: 680




         &



                                             05-09-2021, 06:29 PM
                      4il':\&lli
                      $;#*
                      _w-                   Thank you for taking the time to post this. I would have speculated endlessly without it.

                    -,r&
                 FennPoint              .



                    Member                   FP

              . . rlt*I-ir3t*       :




          Join Date: Oct 2020
                 '..Posts: 41




                                            05-09-2021,06:32     PM                                                                                                   tt$
                      !'''':t''


                 MM                             ,.,i.   Originally posted by SimonSays

                 lermdery                               Gee I wonder why. Could it be people making up lies about the family forcing

              Senior Member                             them to come out and defend themselves, spurring the nutters to come out?
                                                        Naw that can't possibly be it. Or maybe when           a       youtuber went online and
                E   -*&&54***
                                                        brought in a lawyer and asked this person questions about suing the family?

          Join Date: Oct 2020                           Naw that can't be it either. Why people support this POS is beyond me. lf I were

                 Posts: 479                             Jack and the family l'd tell all you people to go        F     yourselves and never reveal
                                                        anything at all.


                                            I   agree. But I think that has been his message to date               .




                                                                                                                                                           r   l;ke




                                                                                                           i.t-l
                                                                                                           tl
                                                                                                           L
                                                                                                                 2 3 4
                                                                                                               J/'I
                                                                                                                                                      6           Next




                                                                                                                                   Powe red    ly v*ulletin6'Versior 5.i.;l-
                                                                                                  Copyright Q 202i vLulletin Solutions, lrrc. All          rigll: reserved.
                                                                                                   A1,   t;mes arl      e   X1-5. This page   v,/as generat€   c at 04:J9   Alv'l.

https://www. hintofriches.comiforum/the-hint-of-riches/285071-new-lawsuil                                                                                                        6/6
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 10 of 48
  5lL2l2A21                                               New Lawsuit - The Hint of Riches - Forrest Fenn,s Treasure Hunt

                                                                                                                                    1"ogin or Sigri   Up .r




        ,1, > Forum >   Forrest Fenn,s Hunt



         lf this is your first visit, be sure to check out the IAQ by clicking the link above. you may have to rsgist.r
                                                                                                                        before you can
         post: click the register link above to proceed. To start viewing messages, select the
                                                                                                   forum that you want to visit from the
         selection below.




      New Lawsuit
                   LArEsrAcTrvrTy pHoros
      ffi
                                                                         s-9a1ch _-'                    .E           easel 2
                                                                                                                               .16161i >l
                                                                                                                                         'l

                                                                                                                                               Filter   v


                 errry                        A5-49-2021.05:33 PM
                                                                                                                                                  #16

                                              The rest of the pages are addresses, looting lndian artifacts article, cover pages from Lost
                                              kivas of san Lazaro and Secrets of san Lazaro, old santa Fe Trading co website pages,
                                              article A Sting in the Desert, an email from Kyle to     F,     and more...


                                              oh... and one   of the Defendants is ,,Goofy,,from   Dal,s...




                                           Last edited by 6oldilacks; 05-10-2021,17:42 AM.




                                           05-09-2021,06:37 PM
                                                                                                                                                 #17



                                               ir*   Originally posted by GoldilocksW


https://www.hintofriches.corn/forum/the-hint-of-riches/2g5071-new-lawsuiupage2
                                                                                                                                                              1.17
                                             Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 11 of 48
 511212021,                                                                             New Lawsuit - The Hint of Riches - Forrest Fenn,s Treasure Hunt

                         Anna Graham                                           The       rest of the pages are addresses, looting lndian artifacts article, cover pages
        ,.- ':senioi,iltmber                               .                   from       Lost kivas      of     san Lazaro   and   Secrets   of   san   Lazaro,   old   sant Fe Trading Co

                            rrt            tlrrllh                             website pages, article A Sting in the Desert, an email from tele to E and more...
                                                     ...


                   Joiri ;Dbte: .tan.Z0:!6,                                    oh... and one        of the        Defendants is "Goofy" from Dal,s...
                             Posts: 656

                                                               Thankyou Goldilocks




                                                               All truth passes through three stages. First, it                        is ridiculed. Second,        it is viotently opposed.
                                                                Third,        it   is   accepted as being self-evident.
                                                               -   -   A rth u r   Sc   ho pe   n ha ue   r- -



           3                                                                                                                                                                         3 likes
           ''.1:



                         : t::...'.
                                      ..

                                                               05-09-2021,06:38             PM                                                                                                 #1g



                         /                                               '.   Originally posted by GoldilocksCt

           CurseWordsAndTreasurr
                              Member                                           That wouldn't be ethical but I can tell you it's
                                                                                                                             107 pages of not a whole lot. |m

                                                                              skimming now. ljust walked in the door. Give me a minute. I think I can isolate
                          rillllrErr
                                                                              the main part of complaint because a lot of it is articles from San Lazaro, FBt

                Join Date: Apr 2021                                           raid, other garbage...

                             Posts: 53
                                                               Thanks for posting. lskimmed thru it. lt's like a script                            forthe   3 stooges. I also have access
                                                               to Pacer when needed.




                                                               05-09-2021. 06:38 PM


                                                               Suing Goofy.


                                                               Proper dumb is this guy.
                    Sr
      ..,,:1,
                :l:,



       ',,,'Jdih Date: Aug 2020

                         Poskr:i45




                                                                                                                                                                                    2 likes




https:i/www.hintofriches.com/forumithe-hint-of-riches/285071-new-lawsuiUpage2
                         Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 12 of 48
 5lL2l202t                                                            New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt
                                               05-09-2021,05:38 PM


                                                ls   this the idiot that dug up San Lazaro even though it               is
                                               "SOUTH" OF Santa Fe..,

                                               Good luck with that F***in'loserll!




                                                                                                                                        ::t\:'ii
 \,t2                                                                                                                                   .l:,ll
 iri
 ii


                                                      . ,..,trl)rt.:i .:!


                                               05-09-2021.06:40 PM


                                               Goofy has been named and found l!!!!!!!lll!!IBREAKING NEWS




https://vlrunv.hintofriches.corn/forunn/the-hint-of-riches/285071-new{awsuiUpage2
                                                Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 13 of 48
 511212021,                                                                              New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt


                                                                            A5-09-2021,06:42   PM                                                                 #23
                                       (:!ll!ri
                                       ffi{?
                               ihw
                                ':   ),.':'.'..:'   .
                                                                            That is huge news . Nobody knew who he was and disappeared without a trace , and
                                                                            now comes to be he has something to do with San Lazarro .......The implications are
                      :,       lenndely                     ,,1,.'          endless at this point
                          Senior Member
                              .&x&&&&3rIx               '      ,::
                                                                      ',


                     Join D_ate: Oct 2020
                           .   Pbstj:479                '            ..




                                                                           05-09-2021,06:45    PM                                                                 #24
                                      ffi
                                      w
                               &                                           Watch , heTe comes BREAKING NEWS FROM EVERY YoUTUBER, I CALLED IT FIRST HERE
                                                                           AT THOR
                          .    t*.lndery'
                      5enior Member

                              &s*1*{*X&

                 Join Date: Oct 2020
                          ".?6itsl.479




                                                                           05-09-2021. 07:01 PM                                                                   #25
                                     fur#
                               &L                                          I love   the way they try to pretend they care about everything but the money.
                                                                           They act as if they have some high moral ground and from where they
                          .(nowl*{g*                                       stand will give everyone a fair chase. They will get paid, all past wrongs will
                      Senior Member                                        be made right and a NEW CHASE FOR EVERYONE that is fair because
                                                                           they can solve it. Once again someone trusted Forrest that 1-3 million
                                                                           was in a chest out in the wild. But won't trust him about the state it was found in.
               Join Date:,Aug2O2O                                          Why because they can't admit they were wrong.Being around the chase for a year
     ,.,..:.   .,.   ..       Posts:           1112                        I seeit does something to peoples minds.Those who have never had hard challenges
                                                                           and come up short or know what it takes to over come them melt at defeat.
                                                                           When someone is given the gold medial all them years of participation awards
                                                                           somehow makes them feel they should get more.So what do they do now that mommy
                                                                           can't help take it to court.

          C


https://wwwhintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiUpage2
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 14 of 48
5lL2l202L                                                New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt



                                           A5-09-2A21,07i11 PM                                                                                        #26



                                             &&     Originally posted by    Knowledgetr
                                                   I   love the way they try to pretend they care about everything but the money.
                                                    They act as    if they have some high moral ground and from where they
                                                   stand will give everyone a fair chase. They will get paid, atl past wrongs will
             ,,111$188888
                                                   be made right and a NEW CHASE FOR EVERYONE that is fair because

        . loin Date:,Apr 2021                      they can solve it. Once again someone trusted Forrest that              1-3   mitlion
                Postsr63                           was in a chest out in the wild. But won't trust him about the state               it was found
                                                   in.

                                                    Why because they can't admit they were wrong.Being around the chase for a
                                                   year
                                                   I   see   it does something to peoples minds.Those who have never had hard
                                                   challenges
                                                   and come up short or know what it takes to over come them melt at defeat.
                                                    When someone is given the gold medial all them years of participation awards
                                                   somehow makes them feel they should get more.So what do they do now that
                                                   mommy
                                                   can't help take it to court.


                                           Learn the hard way. One of the best lessons in lifel




                                           05-09-2021, A1:12PM


                                           Nothing to see here, just another goofy lawsuit, lol
               s&%&
             $ti*i,lladow
             Senior Member

             '.,:.&xrtIghrS&


         Join Date: MN,2020l-
         ,   r,|Posts: 680     t



                                                                                                                                            3 liket




                                           05-09-2021, 07:37 PM


                                           Simple greed. Karma will have a say.




https://www. hintofriches.com/forumithe-hint.of-riches/285071-new-lawsuiVpage2
                                          Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 15 of 48
5lt2l202L                                                                                 New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

     ,:,',,''i.:::'}ltal'h'ai1M!1,1                                     .




     ,,,:..:        '   fftfft*t$e                            ,;   ,.


            Join Date: Apr2O21
                           Posts: 42




                                                                                'Blessed are they who have suffered and found life.'


        O:,                                                                                                                                                         2 llkes




                               pt
                               A        ,.
                                                                            05-09-2021, 0]:42 PM
                        .'&.4."
                        rl  *'  i'4                 .t-
                        t.  /i $1*:
                        ar.*4' * ,-lkf$                                     Full complaint:
                        getii} '-'<tY41,
                                    -E
                        w
                        .",.
                .
                               ,,..:,... ...   ''    ^:.
                                                          '
                                                                            htlps:/,/www.courtli slen*r.cqm/docl(et...&order_by=(s56
                        :..:.,.,i,.,,
                    , QrilSililcks
                Seiiipr Member'

                    r   tf 5$5it&E*il                         ,
                                             ,.-a. . .
          Join Dat€:.Ott 2018
             '     ':1284
            '           Pqst




                                                                            05-09-2021. 07:54 PM                                                                          #30


                                                                            I   wonder how many personalities he had here on THOR and which ones they were.




                                                                                                                   Previous                     31. 4       5   6, ,'    Next




https://www.hintofriches.corr/forum/the-hint-of-riches/285071-new-lawsuiUpage2                                                                                                  617
                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 16 of 48
stL2t2021                                               New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                                                                                                          Powered by vBulletin.) Version 5.6.4
                                                                                              Copyright O   202'1   vBulletin Solutions, lnc. All rrghts reserveci.
                                                                                                Al, 1'mes are GM1-5.    lhis page was generated at C4:39       Alr4.




https:i/www.hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuirpage2
                                Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 17 of 48
   5t12t202L                                                        New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                                                                                                                       Login or Sign lJp '




        5',   :   Forrrn    )   Forrest Fenn's Hunt



         If this is your first visit, be sure to check out the FAQ by clicking the link above. you
                                                                                                     may have to r€gist€r before you can
         post: click the register link above to proceed. To start viewing messages,
                                                                                         select the forum that you want to visit from the
         selection below.




      New Lawsuit
                          LATEsrAcrMry pHoros
      ffi
                                                                                 Search                                    Page.3;of6 ( ): ; Fitterv


                                                      O5-49-).AX, C7:58 PM


                                                      we all know   Jack will step up and do the right thing, he's just that type of guy.


            ,         .:iolakidd
                Senior Member

                      &*&$3&ii&t   r

          Join,Date: Nov 2020
                      Posts: 242




              rx-
                                                  05-09-2021,07:58 PM
                                                                                                                                                  #32

                                                  This is so bizarre. And they are suing the bookstore, too?!


              .-.,,   lady}
              Senior Member


https://wimru.hintofriches.com/forumithe-hint-of-riches/295071-new-lawsuivpage3
                                                                                                                                                             Ll7
                           Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 18 of 48
 5t72,202t                                                   New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                                Thanks for the update.


                                                FP




                                                05-09-2021,08:47 PM




                                                This is, indeed, very sad    to   hear that the family has to deal with another lawsuit.


                                                From my simple layman's read of what's been posted here, they are asking for a legal
                                                counsel to be provided by the court in a civil suit? They want StO million, San Lazaro, and
                                                profits from the books but dont have an attorney?


                                                I hope I never cross paths     with any of these individuals. For every problem, there     is a
                                                solution.



https:/   M   /r^,.hintofriches.corn/forum/the-hint-ol-riches/285071-new-lawsuiupage3
                          Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 19 of 48
   5112t202L                                                              New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt




                    /']'-'                     05-09-2021, 10:03                 PM
                    !r      :.t                                                                                                                                                         #35
                    li:r,r.lL
                    {l,{*tti
                     'rrittttt
                       lti*

                 #Lcfu                           ,,           Originally posted by SimonSays

                 Fennd*ry                                     Looks like the judge shot them down quickly.

               Senior Member
                                                             Plaintiffs' Motion for Appointment of counser, Doc.2, fited May 4, 2027,
                tlxSEii&&&*&                                                                                                          is
                                                             DENIED.

           loin Date: Oct 2020
                 Posts: 479                                  Plaintiffs shall, within 2l days of entry of this order, file an amended complaint.
                                                             Failure to timely file an amended complaint may result in dismissal of
                                                                                                                                       this case.

                                                             li t t p -\ ://'s   t, fi E o. t a, r, I i S t e n e r. c r; n./r*...   ti 6   A   4   t 4. t. r. fi d f


                                               Nice , you were correct about them wanting a rawyer. Grad they got
                                                                                                                  denied                                                        .




                                            These guys are a total trip ...They all live in separate states, going after
                                                                                                                         the bookstore                                              ?
                                            wtf ? and san Lazaro why ? and how did they l<now or find out who Goofy was ? and
                                            how in the heck did these guys all meet each other ? WEIRD_O_RAMA .


                                           The interesting items of interest are : Mr. Fenn said he sold san Lazaro
                                                                                                                    and had no
                                           business interests left with that entity, but yet still owns it and is going through probate
                                           - This is strange why would he lie about that ?
                                           :   The fact that Goofy disappeared and that Dal didnt have a clue where
                                                                                                                    he went oR who
                                           he was. Not possible at all if he was involved with San Lazaro                                                               .




                                           You know, the more I think about this, somewhere between these lines,
                                                                                                                      I have a feeling
                                           it somehow is linl<ed to the terrible ending , somehow, someway...l just cant put
                                                                                                                              my
                                           finger on it             ...




                                           The red herrings I see are suing Dorothy from Collected and the mention
                                                                                                                   of Charmay
                                           AIlred     ....




                                          05-C9-202i, 10:57 PM



                                          wait a second, does the madison flow through San Lazaro pueblo?                                                                   T
          F*nxd*r Bender

https://www.hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiupage3
                                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 20 of 48
5lL2l202r                                                            New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                     .Member




                                                      05-09-2021.   11:11   PM
                             #e
                    ffi"                                i:   I   Originally posted by CurseWordsAndTreasure$

                  : Old              Pilot       '.




               Senior.Member:.
                                                                 Can we borrow your password        to   get in?

                   ':.t   :. '   .

                  3xXtr&!I&I*                ,

                                                      After today, l'm ignoring this thread; please give it your full attention, CWAT.
             Join Date: Apr 2018
                   Posts: 382'1




                                                      05 10-2021,12:30 AM                                                                            #)o


                                                      ls "Harry"   from Harry's Chase Forum in on this lawsuit? Harry went on and on about suing
                                                      the family for a lot of money if they didn't settle with Harry out of court. How many suing
                                             :        are from Florida (or the Ul(?)
        '
      ,1,1r'::.:,,',11U&*f&1i?X
             ''Senior Member

                  *f Ee:rHreie


             Join Dale:,Ati9:2018
      1.,',:.......' -P6sts,:215'...':r.;.




         i                                                                                                                                   2 likes




                  Wfr
                  tr
                                                      05-10-2021,12:47      AM                                                                       #39



                                                        i:{.     Originally posted by LutuerMike gE

                                                                 ls "Harry" from Harry's Chase Forum in on this lawsuit? Harry went on and on
                                                                 about suing the family for a lot of money if they didn't settle with Harry out of


https:/iw\ A^/.hintofriches.comiforum/the-hint-otrichesi285071-new-lawsuit/page3
                                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 21 of 48
 517212021,                                                                 New Lawsuit - The Hint of Riches - Forrest Fenn,s Treasure Hunt

                      rall1iir.E                                         court. How many suing are from Florida (or the Ul(?)


             ioin Date: Nov                        2018
                                                                  thought the same after reading this,
                                                              I                                            1M...   but it doesn't look like Harry is in here because
                                                              he wanted to file a suit for "the mountain lion"l Looks like Harry disappeared in the Lion's
                                                                  ... -
                                                              den...'




                                                              ,,lt's almost impossible to carry the torch of truth through a crowd without singeing
                                                              somebody's beard."
                                                              G. C.    Lichtenberg

         G




                          &e@                      ,.,        05-10-202'1, 01:47 AM
                                                                                                                                                                      #40
                .     ,        ,.   .,-..   .;..   )'



                !,        .)
                 i**1'. "- '.r!*.)
                'lxtr;                                        Middle of the night and just had a thought. "shiloh's" chat appearance coincidentally was
                !:;
                         ;itlt
                                                              the same day lawsuit was filed. He was certainly in a playful mood. Are you telling me he
                 uolctIocl(s                                  wouldn't have l<nown about this lawsuit?l?
              Senior Member

                 &&X&&uE**


          .Join Date: Oct 20"18

                 Posts:1284




                                                                                                                                                             1 like




                                                             05-]0-2021, 01:49   AM                                                                                   *41



                'd6                                               |"    Originally posted by GolditocksW

          Fennd*rsKeep,*rs                                              Middle of the night and just had a thought. "shitoh's" chat appearance

              Senior Member                                             coincidentally was the same day lawsuit was filed. He was certainly in        a   playfut
                                                                        mood. Are you telling me he wouldnt have known about this lawsuit?!?
                                                         .
                &ii*Eg&x&&&


         Join Date: Feb 2019                                 Yeah. That's actually really weird.




                                                             05-10-2021,0'1:56 AM
                                                                                                                                                                 *42



https://wwwhintofriches.comiforum/the-hint-of-riches/285071-new-lawsuiUpage3
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 22 of 48
5t12t2021,                                               New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                           You might be onto something there...




                                           05-10-2021,02:O3 AM


                                           I   cannot see this getting out of the starting block or past first base, because their
                                           demands are outlandish and unrealistic, they have no understanding of the law and no
                                           sensible lawyer will take this on without being paid upfront. Lawyers have a duty to tell
                                           folk they are idiots and that the case has no merit.




                                           STOOO    cash prize - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                           0510-2021,02:07 AM




                                           Totally weird for sure . Unless Mr. Shiloh is really Mrs. Kyle     ?




https:/ flww.hintofriches.cotdforumlthe-hint-of-riches/285071-new-lawsuiUpage3
                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 23 of 48
 5lL2l202L                                               New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                           05-10-2021, 02:08 AM                                                                                          #45



                                             , ..,   Originatly posted by Fenndery     fr

             Senior Member
                                                     Totaily weird for sure . Unless Mr. Shiloh is really Mrs. Kyle ?

              '&rs&&b&et&
                                           TransFender?
          Join Date:'Au g 2020
               Posts:'345




                                                                                  Previous                 2 x---l
                                                                                                             r3i4                    s       6          Next




                                                                                                                          Powered by v3l;lielir0' Veasar!      5.6.4

                                                                                               l:lrriqht   O 2021   trlllctin   So[:.]nrs, lnc, All rights reservtri.
                                                                                                                        -lhis page
                                                                                                All times ;re 6M1-5.               wa5 a,ene.ateci al 04:3! AM.




https://www. hintofriches.com/forum/the-hint-of-richesi285071-new-lawsuiUpage3
                             Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 24 of 48
511212021,                                                         New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunl

                                                                                                                                                Login c;r tigr l"}p    r,




           :   Forum   )         Forrest Fenn's Hunt



       lf this is your first visit, be sure to check out the FAQ by clicking the link above. You may have to register before you can
       post: click the register link above to proceed. To start viewing messages, select the forum that you want to visit from the
       selection below.




     New Lawsuit
                     LATEsrAsnvrrY                PHoros
     ffi
                                                                                                                                     4 ,ot6 < >l '
                                                                                                                                                        l

                                                                                     Search                                Page                             Filter     v


                                                       05-10-2021, 02:25 AM                                                                                      #46
                    ,{t&.
                     t1:,*   ;



                  _w*                                                                             8l
                 A.C                                          Originally posted by Mr Eyes

                 Fer:*dery
               Senior Member                                   TransFender?

                &i*ii$3tX',&
                                                       Lmao, thats a good one ! But ijust realized something : Mr. Shiloh did NOT answer his
           Join Date: Ocl2020                          phone . The person in chat KNEW they were calling and could have made that plausible
           .1. :.'.;Posts: 479                         deniability lie really quickly . Although does not explain the picture        ...So   ya prolly not a go




                                  .'.,"

                                                       0s-10-2021,03:05 AM




                ffi
                                                                                                                                                                 #47



                                                              Originally posted by Goldilocks W,

                                                              Middte   of    the   night and just had a thought. "shiloh's" chat appearance
                    lp*                                       coincidentally was the same day lawsuit was filed. He was certainly in               a   playful
                 ,:.Admin
                                                              mood. Are you telling me he wouldn't have known about this lawsuit?!?

https://www.hintofriches.corn/forum/the-hint-of-riches/285071-new-lawsuiUpage4
                              Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 25 of 48
 5tLZ202L                                                        New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt



                                                   I am    trying to calm my nerves and worried I may know more than I am supposed to.         I

                                                   have been honest in everything lbring forward and let's just saythat has not been the
                                                   case for others. Nothing is what it seems        -....




                                                   "Positivity triumphs over negativity" - famous quote by the famous Cowlazars 2019




                                                   O5-1O-2O21,04:05 AM




                                                     &$', origin    tty   pg'f!,        y
                                                                                   b/',b.     ',,

                                                            .tAm,tt)/inE,tg calq.lm-y,newei qpd worieQ t may k!]gw more than I am .. :,
                                                              supposed to . I have been honest in everything I bring fonuard and let,s just say
                                                             that has not been the case for others. Nothing is what       it   seems   ....-




                                                   ffi



                                                  ,,lt's almost impossible to carry the torch of truth through a crowd without singeing
                                                   somebody's beard."
                                                   G. C.   Lichtenberg




                                                  05-10-2021,05:38 AM


                                                  Kyle Sandau......appeared under many handles on Youtube and elsewhere......l trust those.
                                                  that have already read the filing that it is garbage...HowEVER...l will still put in my two
                                                  cents worth that Sandau is like a mad scientist...and evil genius if it were....He for a brief
                                                  period....(on his medications??) had more imagination and depth of thought that any          two
                                                  other searchers I have read put together.......l am NOT a supporter of his. He always
                                                  thought it in San Lazaro....strange dude for       sure.




                                                                                                                                                     a:.,.,,



hftps:/   /t/\   ,w.hintofriches.corn/forum/the-hint-of-riches/295071-new-lawsuiUpage4                                                                217
                            Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 26 of 48
  slt2t202l                                                      New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt


                                                    05-10-2021,07:03 AM
                                                                                                                                             #s0




                                                    That's the first thing that came to my mind too. Maybe "Harry" is Kyle. Nothing would
                                                    surprise me at this point.




                                                    05-10-2021,07:29 AM


                                                    Not again




                                                05-10-2021,08:02 AM
                                                                                                                                             #52

                                                It's   just more money for the attorney, and holding up real court case, if there are any?
                                                I   wish the law was Andy Griffith, could you see Andy in full armor and a AK, what a shitty
                                                vision that is.
                                                Then you got Barney Fife full metaljacket... ha ha
                                                Aunt     B   would mess you up, even     a   drunk like Otis was often deputized.
                                                I love   the old days....




https:/ M   A   /.hintofriches.com/forunvthe-hint-of-riches/295071-new-lawsuiupage4
                                    Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 27 of 48
51L2t2021.                                                    New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt


                               *-
                    ffi,
                       .rt}                    05-10-2021,08:05   AM                                                                                               #53



                       &*
            1&OnlylTrailblazer
                                               I love   that this Fenn mystery goes on, thanks       Jacl<, I   over heard your      a

                                               Who knows, like I used to tell Forrest, you can stand toe to toe with a man shaking his
                                               hand, and not know him till you look deep into his soul, through their eyes and aura...
                                                                                                                                         jerk... ha ha




                Senior Member

                       titlrrrrti
          Join Date: Dec 2020
                       Posts: 1150




        G




                                               05-10-2021. 08:07 AM                                                                                            tt54




             Itosg:Ligngslon*                           I   cannot see this getting out of the starting block or past first base, because

               Senior Member
                                                        their demands are outlandish and unrealistic, they have no understanding of the
                                                        law and no sensible lawyer will take this on without being paid upfront.
                       ,*kar*r&i*t'
                                                        Lawyers have a duty to tell folk they are idiots and that the case has no merit

          Jqia.;Date: Nov 2018
                   ,   Posts: 882              So, like all the other lawsuits? They probably were told they're idiots and their cases have
                                               no merit, but they went forth pro se anyway. Looks like even more time will pass before
                                               the community gets proper answers. Shame.
                                               The love of money, eh?


                                                                                                                                                         2 lrkes




                                               05-10-2021,09:13   AM                                                                                           #55
                              ffi
                              W                the only thing i am 100% certain about with regards to the Chase,                is   the fact that Mr.
                                               Sommer's paralegal(s) deserves a HUGE bonus. mymy
                       ^-:
       ,:,1:,'l:::,:.3lJhio   r M e m be r

                       l$1*ft8ftIe

         Join Date; Dec2A2O
          ,.            Posts:17




https:i/www. hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiUpage4
           Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 28 of 48
ilLA202L                            New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt



                      05-10-2021,11:10 AM                                                                                               #56


                        (&      Originatly posted by   kproE

                                I am   trying to calm my nerves and worried I may know more than I am
                                supposed to . I have been honest in everything I bring forward and let's just say
                                that has not been the c?:e for others. Nothing is what           it   seems......



                      There's a lot of moving parts to the chase, l'll confirm that yes, all is not what it seems.
                      Kyle doesn't have the poem figured out. What he does have is that Fenn didn't do all of
                      this alone, but l(yle doesn't understand the why or how or who - even I'm still piecing
                      things together. All is not what it seems is an understatement.


                      !6kpro       do you remember when Doug Preston said Forrest gave a hint,/clue when you
                      were interviewing him back in 2019, then it was quickly walked back and dismissed...if my
                      solve is correct, Fenn DID say something important and I about fell out of my chair when                            I


                      heard it because it is important, but knowing it doesn't help without understanding what
                      it means in the solve so I wasn't worried too much, then you all dismissed the idea Fenn
                      said something important anyway, so focus on it faded away. Go back and watch that
                      interview again without preconceived notion about what you think he said.



                      To be right for someone, you have to be willing to be wrong for someone else.


                                                                                                                             I   like




                      A5-$-2021,11:20   AM                                                                                              #57



                       fu   6   ariginalty posted by   RahRah   @


                                There's a lot of moving parts   to   the chase, t'll confirm that     yeg    att   is not what   it
                                seems. Kyle doesn't haue the poem figured out. What he does have is that Fenn
                                didn't do all of this alone, but Kyle doesn't understand the why or how or who -
                                even l'm stitl piecing things together. Atl is not what     it   seems is an
                                understatement.


                                l6,f   pro do you remember when Doug Preston said Forrest gave a hint/clue
                                when you were interviewing him back in 2019, then it was quickly walked back
                                and dismissed...if my solve is correct, Fenn DID say something important and I
                                about fell out of my chair when t heard      it   because it is imporcant, but knowing
                                it doesn't help without understanding what it means in            the solve so I wasn't
                                worried too much, then you all dismissed the idea Fenn said something
                                important anyway, so focus on it faded away. Go back and watch that interview
                                again without preconceived notion about what you think he said.

                                                                                                                                              517
                              Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 29 of 48
5tL2t202L                                                      New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt



                                                  You have my interest RahRah. Can you tell us what the clue/hint was or a link to the
                                                  interview?




                                                  05-10-202'!, 11:34 AM                                                                            #58



i!;1:
i.:
;'. i'r,:




                                                  To be right for someone, you have       to   be willing   to   be wrong for someone else.


                                                                                                                                              1 like




                                                  0s-10-2021,0]r4   PM                                                                             )



                                                  I read   through more. Not only do they admit to committing crimes, he added emails of
                                                  himself abusing Forrest. Showing he has little respect.


                                                  The   judge will be aware of Andersen's case, coz judges chat and watch the local news,
                                                  but the fool has now brought the Arizona case to his attention.

https:/     iv\M   ,.hintofriches.com/forum/the-hint-of-riches/285071--new-lawsuiupage4
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 30 of 48
 51721202L                                              New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

             Join Date: Jul 2020
                 Posts: 660                Its like he shot himself in both feet, before setting off. What an idiot, lol.


                                           Anyway, there is something much more powerful on the side of the good. lts called - THE
                                           TRUTH



                                                                                                                                                4 likes




                                                                                 Previous       1 2              3l&":j
                                                                                                                   t;   s                  6           Next




                                                                                                                         low*.ed    1y vlL';llelin"   Ver:ar :.a.il
                                                                                              Cl:fyright O 7C;1 vflrlleiin Soir-llions, lnr. A!irilltr rererved
                                                                                               All limes are   Clrf-,.-:his page   vrat clcnerai.a ll 02.!:19 Alr4




https://www. hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiUpage4
                                 Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 31 of 48
   51Lzt2021,                                                       New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt


                                                                                                                                           Loqin or Siorr Uo




        *',,   :     Forum   )   Forrest Fenn,s Hunt



         lf this is your first visit, be sure to check out the fAQ by clicl<ing the link above. you
                                                                                                    may have to rsgisier before you can
         post: click the register link above to proceed. To start viewing
                                                                              messages, select the forum that you want to visit from the
         selection below.




       New Lawsuit
                         LATEsrACrvrry pHoros
      ffi
                                                                                   Search



                                                       A5-14-2021,01:16 PM

                         t-.;*
                       G
                      s&                                      Originally posted by Space Hopper@

                   StarShadow                                 Iread through more. Not only do they admit to committing crimes, he added
                                        :



                Sehior Member                                 emails of himself abusing Forrest. Showing he has little respect.

                     itri&r&lte&3&
                                                              Thejudge witl be aware of Andersen's case, coz judges chat and
                                                                                                                              watch the local
            Join Date: May 2020                               news, but the fool has now brought the Arizona case to his attention.

                ,,   Posts: 680
                                                              Its like he   shot himself in both feet, before setting off. what an idiot, lot.


                                                             Anyway, there is something much more powerfur on the side of the good. rts
                                                             cal|ed - THE TRUTH


                                                   Well spoken, Sirl


        &                                                                                                                                        ;   likes




                                                   05-t0-:02.1, 01:20 pM
                                                                                                                                                         #62

https:i/www. hintofriches.com/forum/the-hintof-riches/285071-new-lawsuiupage5
                                   Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 32 of 48
  5t12t2021,                                                  New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunl


                    \${r<
                      (t(r
                           .E>
                    I              th l
                     U*irr,11
                     t-u
                     IA
                     ,1t2 i\                             Well spoken, Sir!


                $pace Hopper
                                               I   will take that,   Sir, thank you...
                Senior Member

                  &t*&,i&&i[s&*


            ioin Date: lul 2020
                  Posts: 660




                                              Ct-l0-202'1, Oi1:35 PM
                                                                                                                                                Jt63
                        ,.
                        rt     ..: :
                         {.:   l
                                              81.Plaintiffs are reguesting and praying for relief in; ( a .) the amount of 510,000,000
                  *";\d*                      (ten million dollars), including but not limited to compensatory and punitive
                   {dax33
                                              damages, from Zoe Fenn old and The Estate of Forrest Burke Fenn, whereas if
               Senior Member
                                              granted in-full 52000,000 (two million dollars) of those overall funds will then be
                 k;L4ii6*.&it*x
                                              placed into a neutral trust for a new and more importantly, fair treasure hunt as a

          Join Date: Auo 2O2O                 continuing benefit to and for the overail Chase community
                 Posts: 160


                                              Yes, prayerwill magically do it this time and so nice of them not to forget about
                                              the chase community like the other lawsuits... wow


                                                                                                                                     l   like




                                              05-1C-2021,0{:44 PM
                                                                                                                                            #a4


                                               a.,;    originaily posted by kpro         &
        Jux* *id tverything
                   itight                              I am trying to calm my nerves and worried I may know more than I am

               Senior Member
                                                       supposed to.l have been honest in everything lbring forward and let,s just say
                                                       that has not been the case for others. Nothing is what it seems ......
                &&!,&&1*b&kX



          Join Date: Jul 2Q20                Yeah. Sure feels strange right now. I about fell out of my chair when Shiloh started with

                 Posts: 831                  LORAN and went all the way to ADF. And, you l<now, named me. That was funl rhat,s
                                             straight up my solve. Beacon directional finder. I think I at least got that part right but
                                             screwed up everything else in the poem. Feels good if I got any part correct though.



https://www. hintofriches.com/forum/the-hint-of-riches/295071-new-lawsuiupage5
                                                                                                                                                       2t8
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 33 of 48
5lLzl202L                                                   New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                                                                                                                             1 like




                                                 et   orisinatly posted by Mart3@

                                                      87.   Plaintiffs are requesting and praying for retief in; ( a ) the amount           of
                                                      fiqOOqOOO (ten miltion dollars), including            but   not limited to




                                                                                 it this time and so nice of them
                                                      Yeg prayer will magicalty do                                                 not to forget
                                                      about the chase community like the other lawsuits... wow


                                            Prayer is actually a legal term, it is the specific request for judgment, relief and,/or
                                            damages at the conclusion of a complaint or petition. A prayer is a part of a pleading, and
                                            it usually appears at the end of the pleading.


                                            To be right for someone, you have to be willing           to be wrong for someone       else.




                                            05-10-2021,05:39 PM


                                            Let's all say a prayer that this ends this month




                                                                                                                                                      .,.')
                                                                                                                                                       ii..i

                                                                                                                                                      ;':
                                                                                                                                                              I




                                                                                                                                                      r;,;i




                                            I   won't even tell you people what the email addresses anagram to. Nope, nobody would
                                            believe me anyways. But, you all can play with it. Kyle+Mark+re[ss63+gmail+com

https://vlruru.hintofriches.com/forurn/the-hint-of-riches/285071-new-lawsuivpage5
                            Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 34 of 48
5lL2l202t                                                   New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt
                                                                                                                                                         t ..l1lll
                                                                                                                                                         iit"'r'
                                                                                                                                                         aa.-. \.

                                                                                                                                                         aj:: . i

                                                                                                                                                         i:,,
                                                                                                                                                         t,             -
                                                                                                                                                                       1.



                                                                                                                                                         lt*
                                                                                                                                                         l ''

                                                                                                                                                         l'.L::
                                                                                                                                                         !..i:r..
                                                                                                                                                                            '

                                                                                                                                                           li=t
                                                                                                                                                           1'lql
                                                                                                                                                         t.
                                                                                                                                                         I|

                                                                                                                                                         tl
                                                                                                                                                         f
                                                                                                                                                         I:r:i.i
                                                                                                                                                         l':t t
                                                                                                                                                         l':t
                                                                                                                                                         t.
                                                                                                                                                         t:
                                                                                                                                                         t-.'
                                                                                                                                                         t''                :
                                                                                                                                                         1.i,t'
                                                                                                                                                         tt /'"
                                                                                                                                                         t, :i1..
                                                                                                                                                         i1.,...,,
                                                                                                                                                         ir l:r3:
                                                                                                                                                         !    ',1 ;:
                                                                                                                                                         t;;::::,
                                                                                                                                                         t .;-:...,
                                                                                                                                                         1...:,a'
                                                                                                                                                         l':,,:;':''.
                                                                                                                                                         ,':),4
                                                                                                                                                         {;l;
                                                                                                                                                         r{t
                                                                                                                                                         t 1l't
                                                                                                                                                         Y:,ii:.
                                                                                                                                           llike
                                                                                                                                           llike         iI
                                                                                                                                                         i.,i|
                                                                                                                                                                                .




                                                      iffi                                 n--::;;-   **.-   xtre                                           , '
                                                                                                                                                         :'1j

                                                                                                                                          r:::-r:r:':' :,::
                                                                                                                                                         itt -,
                                                      2021,06:06
                                                05-10-2021,06:06   PM
                                                                   PM                                                                              #68
                                                                                                                                                   #68   tr.:.|,
                                                                                                                                                         l{r..,:..
                                                                                                                                                            .::u.

                                                                                   ' ''':t'" "                                         ""''':lt"          l:'tt'*

                                                                                                                                                          tr'

                                                                                                                                                          i
                                                       ,:iii.bady:woutd betieve.TnaahiTuqays.Bqt; y,oufll can ptay with       it             :      -     !::-,
                                                                                                                                                          I


                                                                                                                                   ,                      ,             -.

                                                                                                                                                          i"';;:i'
                                                                                                                                                          ;

                                                Come on WALII      Sharel!                                                                                ;;:,1
                                                                                                                                                              I
                                                                                                                                                              l|i.i;
                                                                                                                                                          |:':alr.
                                                                                                                                                          .
                                                                                                                                                          I
                                                                                                                                                                       ,..',1




                                                 :J;XiiX}XXXXil;" ::,Ll ;i}:-*SXITII"-
                                                05-10-2421,10:05 PM



                                                Was there a reference to San Lazarro Corp? Could that be the so-called "S Corp" that
                                                Forrest alluded to?




                                                05-10-2021,10:40 PM




https:/          r.hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiVpage5
          ^,\M
                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 35 of 48
 51L212027                                                 New Lawsuit - The Hint of Riches - Forrest Fenn,s Treasure Hunt


                                           Probably the worst federal filing I've ever read....seriously was this written by a first year
                                           law student?




                                           05-10-2021,11:02 PM




                                           Spill it bra   ....1   am all ears, and I WILL believe you




                                          O5-10-2021, 11:05 PM




https://www.hintofriches.com/forum/the-hint-of-riches/29507L-new-lawsuiUpage5
                          Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 36 of 48
  5112t2021,                                                   New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                                           important anyway, so focus on it faded away. Go back and watch that interview
                                                           again without preconceived notion about what you think he said.



                                             [StRariah            Either that he had help and a needed a few things to come together, oR.....lf
                                             you rent a cabin        ...............Those   are my guesses   .




                                            05-10-2021,11:28 PM
                                                                                                                                                                  t*73



                                                           Originally posted by Fennderytfr

                   RahRah
                Senior Memb€r                              {i}6"Q;ir,tai; Either that he had help and a needed a few things to come
                                                           together, OR .....1f you rent a cabin .......,.......Those are my guesses .
                 ;rx&*t:&&x**


           Join Date: Dec2017               Ithink it's pretty obvious that Fenn had help, those helping didn't know what others were
                 Posts: 1487                doing, they each had a part to play and they played those parts well. I don't thinl< anyone
                                            besides Skippy knew the location.


                                            The "if you rent a cabin" was odd, and I looked into where you can rent a cabin on public
                                            property. There are quite a number of cabins through the USDA and other agencies, but
                                            they're not rented in the traditional sense, but are land lease cabins - you own the cabin,
                                            not the land, so you pay an annual land lease and its renewal is pretty much guaranteed
                                            every so many years. l'm not sure that was what he was talking about, or renting a cabin
                                            from an owner of such, or renting from someone on land surrounded by public land. I
                                            don't think it's on private property - my take on the poem does not suggest that - it,s on
                                            public land lMo and l'm not sure if a land lease cabin qualifies as ,public land,or not, I
                                           tend to think not.



                                           To be right for someone, you have                    to   be willing   to be wrong for someone   else.



                                                                                                                                                         I lii,


                                           05-10-2021.11:38      PM
                    x*!r                                                                                                                                      #74
                    LM'
                 &-e1&,
                                                ':   :,   Originatly posted     by    RahRah    C*

               F:utterby Phil
               Senior Member                              I think it's pretty obvious that Fenn had hetp, those helping didn't know what
                                                          others were doing, they each had a part to play and they played those parts
                x&*8&&xle&
                                                          well. I don't think anyone besides Skippy knew the location.

         Join Date: Aug 2020
                 Posts: 592                               The "if you rent a cabin" was odd, and t looked into where you can rent a cabin
                                                          on public property. There are quite a number of cabins througlt the IJSDA and
                                                          other agencies, but they're not rented in the traditional sense, but              are   land
https://www. hintofriches.com/forum/the-hint-of-riches/2g5071-new-lawsuiupage5
                                                                                                                                                                         618
                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 37 of 48
5lL2l202L                                              New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                                   lease cabins - you own the cabin, not the land, so you pay an annual land lease
                                                   and its renewal is pretty much guaranteed every so many years. l'm not sure
                                                   that was what he was talking about, or renting a cabin from an owner of such,
                                                   or renting from someone on land surrounded by public land. I don't think it's on
                                                   private property - my take on the poem does not suggest that - it's on public
                                                   land IMO and I'm not sure if a land lease cabin qualifies as'public land' or not, I
                                                   tend to think not.


                                           you think he meant any old cabin, or a cabin        ...   in the woods...?




                                          05-10-2021.11:51 PM

                  xtti
                  xxt/
                -r6f*,
               #h@                                 Originally posted by RahRah X*

               Fenndcry
            Senior Member                         I think it's pretty obvious that Fenn had help, those helping didn't know what
                                                   others were doing, they each had      a   part to play and they played those parts
              &X&X&e3&&&
                                                   well. I don't think anyone besides Skippy knew the location.

         Join Date: Oct 2020
               P6sts:479 .   .
                                                   The "if you rent a cabin" was odd, and llooked into where you can rent a cabin
                                                  on public property. There are quite a number of cabins through the USDA and
                                                  other agencies, but they're not rented in the traditional sense, but are land
                                                  lease cabins - you own the cabin, not the land, so you pay an annual land lease
                                                  and its renewal is pretty much guaranteed every so many years.         lh   not sure
                                                  that was what he was talking about, or renting a cabin from an owner of such,
                                                  or renting from someone on land surrounded by public land. I don't think it's on
                                                  private property - my take on the poem does not suggest that - it's on public
                                                  land IMO and l'm not sure if a land lease cabin qualifies as'public land' or not, I
                                                  tend to think not.



https://www. hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiUpage5
                      Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 38 of 48
5lt2t202L                                               New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                           I   looked into the same line of thinking . lt led me to learn about the Federal Govt and the
                                           "grandfathered" parcel land sales that was a huge program back in the 50's . Where they
                                           were promoting off grid living to expand the          US   or something like that . The parcels were
                                           cheap AF and could be passed down from           1   generation to the next, without any taxlland
                                           fee increase . I was like DAMI I wish my grandparents had gotten a hold of such a hot
                                           piece of property.


                                                                                                                                                1 t:ke



                                                                                                                               ffi

                                                                                 Previous         1       2       3       4 ffi
                                                                                                                            rdfia&*4
                                                                                                                                          6          Next
                                                                                                                               re




                                                                                                                       Powe red by vBulleii:r( Ve lrion 5.6.4
                                                                                                (opyright O 2021 vBulletin Sclulilrs, lnc. All riEhts re se;'ved.
                                                                                                 All times are Gt!4T-5. Th;s pate u/as gen.rat€d at 04:39 AM.




https://www. hintofriches.com/forum/the-hint-of-riches/285071-new-lawsuiVpage5                                                                                  8/8
                               Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 39 of 48
  51L212021,                                                            New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                                                                                                                              Logirr crr $ign l.l3; ,,




        Ui'   :    forum   )   Forrest Fenn's Hunt



         lf this is your first visit, be sure to check out the FAQ by clicking the link above. you may
                                                                                                         have to register before you can
         post: click the register link above to proceed. To start viewing messages,
                                                                                         select the forum that you want to visit from the
         selection below.




      New Lawsuit
                       LATEsrAcavry            pHoros
      ffi
                                                                                             Search                            cagel   6'ofoi1 I.t , Fitterv


                                                     Yesterday, 06:10 AM
                      &'7,                                                                                                                                   #76
                      ?P;.1{}}
                      &kil
                    & ril
                                                       I   i    originatty posted by             RahRah   e
                     Max?3
                  Senior,Member                                 Prayer is actually a legal term, it is the specific request for judgment, relief
                                                               and/or damages at the conclusion of a complaint or petition. A prayer is a part
                   &8&&&r3&ee
                                                               ofa pleading, and it usualty appears at the end of the pteading.

          Jo'in Date: AUS 2OZO

                    Posts:16O .                      Preying is what it            is..




                                                 Yesterday,         12:17   ?M
                                                                                                                                                            #77


                                                      i:       originaily posted by Fennderyfi

            Walki&g Anrong
                                                               Spill it bra      ....1   am all ears, and t WILL believe you
                     Ltont

https://www.hintotriches.corn/forum/the-hint-of-riches/285071-new-lawsuiupage6
                             Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 40 of 48
5112202L                                                        New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt


      "';'-: t"r'ot        Member   ,:"       Let's just say that someone cracked the entire code and it wasn't Jack.

                     rllrilIitr
                 Join Date: Nov 2018
                     Posts; 1122




                                              Yesterday, l2:20 PM                                                                            #78



                    /                           i;,      originally posted by Walking Among Lions            H

                                                         Let'sjust say that someone cracked the          entire code and it wasn't   Jack.



                                              we'll probably find out after a million sunsets. Wishful thinking!




                                              Yesterday, 12:21 PM                                                                            It19



                                                &   &    originalty posted by Walking Among Lions *&

                        elperro
                                                        Let's   just say that someone cracked the entire code and it wasn't          Jack.
                  S€nior Member

                     l$lflr*r0
                                              Was it "Shy Guy," by chance?
                 lolriOxe, Oct zOrg
                     Posts:645.




     ,:,:..,:?




                                              Yesterday,'12:35 PM                                                                            #80

                                              People should have to be required to attend a mental competency hearing before filing            a

                                              lawsuit.
           cx xeWl! rSi,.ailTreasu rt


httpsr/r
           ^^/w.hintofriches.corn/forum/the-hint-of-riches/285071-new-lawsuiUpage6
                                           Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 41 of 48
 511212021                                                                      New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt

                                  Member

                             !IEEE&E*&&             ,




                     r                 '      ':
                     Join Date: Apr'2021
                            'r   Posts:63




             a.



                                                             Yesterda, 12:43         PM                                                                      #81



                                                               !,'   i,   Originatty posted by CurseWordsAndTreasureE

                      Walking,&mong                                       People should have to be required        to   attend a mental competency hearing
                                                                          before filing a lawsuit.

                         Serllor Member
                                                            You should look closer at the complaint and read between the lines. lt is very revealing.
                            &&&irx&&&&3

             a



                     Join Oiite: Nov.20'18
                            Posts: 1122'




                                                            Y€sterday, 12:44 ?M                                                                              #82



                                                              i,.,,       Originatly posted by elpeno Ql

             ,       Walking Amor:t
                                 ,'j-,!OlIS                               Was   it   "Shy Guy," by chance?

                         Selnior      Membi:r'
                                                            Shy Guy is suffering from a severe case of confirmation bias. Although, I'm biased in my
                           n**&x&&&38
                                                            confirmation of his confirmation bias. so, if you set all bias aside you might find the
                 Join Dater,,Nov 2018                       solutions hidden among some email addresses. You just have to know which things to
                           'Posts: 1122'           :    ,
                                                            add or subtract. Just remember, for a cipher to work, you have to use all the characters in
                                                            the cipher key.




                                                   :'.:     Yesterday, 12:51 PM




                                                                 t        originaily posted by Watking Among Lions         W
https://w\           /.hintofriches.com/forum/the-hinto!riches/285071-new-lawsuiUpage6                                                                             314
                 ^
                                    Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 42 of 48
 5112t202L                                                               New Lawsuit - The Hint of Riches - Forrest Fenn's Treasure Hunt



                               &t                                 Let's just say   that someone cracked the entire code and it wasn,t Jack.
                                ffi
                                W
                             *-rry*
                             n-     -                     I never thought I would live to see this day. Thanks for at least replying             .


       -,   .:.
                             FeittlldatY          ,...,
                  "
                  SenioiMemb6i
      ,a':        ',l:'$33f81111
                                              ;




        . i.:Join Dater:Oct 2020
                   '   :r.   Pr5sts: 479":,




                              h*h                         Yesterday, 01i0 PM
                                                                                                                                                                    #84
                              P5d
                              IA
                              W                            tt    originatty posted by Watking Among Lions            W
                  $*ace X*pper
                  "Senior
                                 Member            ,             Let's   just say that someone cracked the entire code and it wasn,t             Jack.

             ,.          &xx&&&&*&t
                                                          Do you need to borrow some glue?
             Joih Date: Jul2020
             '           Posts:,,560 ;'l




                                                                                                                       Previous                3 4,5ffi

                                                                                                                                       Powered by vBulletlno Version 5.6.4
                                                                                                              Copyright O ?021 vBuiletin Solutions, lnc. Ali rights reserved.
                                                                                                               Al' tim€s are GMT-5. This page wa:    ge   nerated at 04:39 AM.




https://www.hintofriches.corn/forum/the-hint-of-riches/295071-new-lawsuiUpage6                                                                                               4t4
                              Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 43 of 48
   511212021,                              Did Kyle Sandau admitto trespassing? - The Hint of Riches - Forrest                      r-YlrlQlT.,.?
                                                                                                               Fenn,s Treasure Hunt L-AI 1l [} I r rf 1,

                                                                                                                                   Login or Sign Up     '




        ,] r     Forum    ,    Forrest Fenn,s Hunt



         lf this is your first visit, be sure to check out the FAQ by clicking the link
                                                                                        above. you may have to r*gister before you can
         post: click the register link above to proceed. To start viewing
                                                                             messages, select the forum that you want to visit from the
         selection below.




       Did Kyle Sandau admit to
       trespassing?
      @ffir           LATEsTAcflvtry            PHoTos
      E*#
                                                                                                                         ,:
                                                                               Search                               Paget   11of1:'. l   :    Filterw



                                                     Did Kyle Sandau admit to trespassing?
                                                     O5.1A-2A21,06:13 AM


                                                     I only glanced   through this crap. but did l(yle Sandau admit in a sworn statement to
               tpaee l{opp*r ,.                  trespassing on Fenn land and maybe excavating?
           :
               'Seh'ior. Member.

                  We*&}XX&y       ,:,'

         ',"'Join'Date:   t t rr2o       :::-




                                                       Tags: None




                                                 OS-fi-2A21.06:36 AM
                                                                                                                                               #2


https://www.hintofriches.com/forum/the-hint-of-riches/285306-did-kyle-sandau-admit-to-trespassing
                        Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 44 of 48
  slLzl202L                                   Did Kyle Sandau admit to trespassing? - The Hint of Riches - Forrest Fenn,s Treasure Hunt


                                              Yes, he's obsessed with that place...his videos back in the day were just him in his car
                                              looking at the Secrets of San Lazaro with the camera and asking his viewers if ,'they could
                                              believe that" about fantasies he had about chase university.
                                              I remember   thinking to myself "no" over and over as he kept asking that. Apparently he
                                              has 2 fans from his channel? Some south Dakotans will buy anything, especially if they

                                              are from Sioux Falls area...




                                              Last edited by Hataska;0510-2021,06:40 AM.




                                             05-'10-2021,06:49 AM


                                             l'm pretty sure this is the guy. https://youtu.be/sjutTJJKl2l




                                            l'm not even going to comment on it any further. Watch it and make your own
                                            assumptions.




https://www.hintofriches.corn/forum/the-hint-of-riches/285306-did-lyle-sandau-admit-to-trespassing
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 45 of 48
5lL2l202t                                  Did Kyle Sandau admit to trespassing? - The Hint of Riches - Forrest Fenn's Treasure Hunt
ii;r,


i                                          05-10-2A21,06:57 AM
t:li:tr

ii;:




                                                                                                                                                      :lrl




                                                                                                                                                      .   -t:,




                                           05-10-2021,07:00 AM




                                             K


                                           l'm pretty sure they were making fun of him in that video. This is the real one.
                                           https ://yout u.be/ cQ   I   Z   B0p Dug




                                                                                                                                           l   like




                                           05-10-2021,09:20 AM




                                                                                                                             ..1,;..1,:,


                                                                                                                              1:




                                           lf that's actually him he sounds like a demon. He sounds like he sub let his soul for an
                                           eternity. He stood with the devil at the crossroads of California (they're all idiots there,
                                           sorry) and Eas Nomel (my remorseful norse nickname for the gnome that steals your
                                           wallet when you're shitting) and asked for tickets on Southwest airlines to the coroner.
                                           The coroner lobotomized him and told him to drool somewhere else. I feel sorry for the
                                           fenns that they have to deal with Monrsters like that. S+OS.




https://www.hintofriches.com/forum/the-hint-of-riches/285306-did-kyle-sandau-admit-to-trespassing
                       Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 46 of 48
  5tL2t202t                                  Did Kyle sandau admit to trespassing? - The Hint of Riches - Forrest Fenn's Treasure Hunt




                                             05-10-202't, O9:25 AM



                                             Looney Tunes Florida GIF
                                             https://g iphy.com/gif s/looney-tu nes-...y-zNyB Pu5h EFpu


                                             Possibly some native? has hoarded the Keys to the asylum.




                                                                                         :Xi i,{i;:)iI;XXII
                                            05-10-2021,'i0:07 AM


                                            lmagine the judges coffee chat the day after filing;


                                            "we got another live onel!!".


                                            "Aye, bananas and now Goofy, WTF..,




https://vvww.hintofriches.conYforunVthe-hint-of-riches/285306-did-kyle-sandau-admit-to-trespassing
                        Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 47 of 48
  5172t202L                                  Did Kyle sandau admit to trespassing? - The Hint of Riches - Forrest Fenn,s Treasure Hunt




                                              05-10-2021,12:05 PM


                                              It seems a sworn admission to trespassing?




                                                                                                                                          I   like
                                             ":.:i,,:'-::]]l.1ti:::xi]rij:;.-::,i:l--'j:x-1,1;:::''.'::-   .1'lY::*-1r,.irry                                    I


                                                                                                                                                               j

                                             05-10-2021, O1:04               PM                                                                          i*
                                                                                                                                                     *11 ti..'.,
                                                                                                                                                     #12
                                                                                                                                                               lti
                                                   ':..ltseemEa!ryiiriedniNotnfotrespasiiitg?.''...:.,,:,,'.',
                                                             a)wU,l',du,u},.,I9l.,l,LULlesPc,>5lll9{..'''.:.,,:,,.i

                                                                                                                                                            I

                                             ls unathorized excavation criminal damage? ls this why one of the three stooges             stayed l';:        I
                                             in the car a few miles away? coz they knew they were committing                   crimes?                     *,.'1.'
                                                                                                                                                           t:r,r .

                                                                                                                                                           i

                                                                                                                                                           t...-
                                                                                                                                                           l.ra'-'.,.
                                                                                                                                                           I :t:":'
                                                                                                                                                           I ..
                                                                                                                                                           t :.i' .
                                                                                                                                                           t: "tr,l
                                                                                                                                                           tr,
                                                                                                                                                           ,.,,




                                            05-10-2021, 01:09 PM



                                            https://youtu.be/qyLV*l uyKTS




https:/Aarww.hintofriches.conyforum/the-hint-of-riches/285306-did-kyle.sandau-admit-to-trespassing
                        Case 1:21-cv-00426-JHR Document 6 Filed 05/12/21 Page 48 of 48
   51L22021,                                  Did Kyle sandau admit to trespassing? - The Hint of Riches - Forrest Fenn,s Treasure Hunt

         'a




                                                                                                                              powe.ed by vBulletino Version 5.6.4
                                                                                                     Copyright O 2021 v8ulletin Solutions. inc. All rights reserved.
                                                                                                      All irmes are GMT 5. Thrs page was generated at 05:2.1 Al/,.




https://www.hintofriches.corn/forum/the-hint-of-riches/285306-did-kyle-sandau-admit-to-trespassing
                                                                                                                                                                 6t6
